UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 AKEEM SAMUELS,

                 Plaintiff,

         v.
                                                             Civil Action No. 22-cv-1249 (TSC)
 ALEJANDRO MAYORKAS, the
 Honorable, in his official capacity for the
 Department of Homeland Security,

                 Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Akeem Samuels brings this action under Section 501 of the Rehabilitation Act

against his former employer Alejandro Mayorkas in his official capacity as Secretary of the

Department of Homeland Security (“DHS”). ECF No. 7, Am. Compl. Defendant has moved to

dismiss for failure to state a claim. ECF No. 10. For the reasons below, the court will GRANT

Defendant’s motion, ECF No. 10. However, the court will dismiss Plaintiff’s complaint without

prejudice to give him the opportunity to make additional allegations to support his claims.

                                    I.         BACKGROUND

       Samuels claims that DHS discriminated against him on the basis of a perceived mental

impairment. According to the Amended Complaint, Samuels worked in the Office of Countering

Weapons of Mass Destruction as a Supervisory Management Program Analyst under the

supervision of Coanne Glaze. ECF No. 7, Am. Compl. ¶¶ 1-3. Samuels claims Glaze was

condescending, dismissive, and used a demeaning tone with him. Id. ¶ 7. In May 2021, Glaze

gave Samuels a performance review in which she noted that “it was imperative that [his]



                                               Page 1 of 6
technical competencies be addressed immediately.” Id. ¶ 11. Glaze also wrote that she would

enroll Samuels in training for “emotional intelligence and critical thinking.” Id.

        Samuels alleges that about a week later, Glaze and Samuels were in a meeting with

another colleague, when

        Ms. Glaze started the meeting with a vague question about why Mr. Samuels had
        sent an email. Mr. Samuels was confused about what email Ms. Glaze was
        referring to as it had not been identified. Ms. Glaze firmly and angrily stated that
        Mr. Samuels needed to use his “Human Capital Brain.” Mr. Samuels told Ms.
        Glaze that the comment was offensive and that he was not stupid. Ms. Glaze
        abruptly hung up the phone. Mr. Samuels continued the meeting with the other
        participant, who repeatedly defended or downplayed Ms. Glaze’s comment.

Id. ¶ 12.

        After the meeting, Samuels contacted a colleague, Anthony Antognoli, and shared that he

had a family history of Alzheimer’s Disease. Id. ¶ 13. Several days later, in early June, Glaze

emailed a letter to Samuels informing him that he was being reassigned in a manner that Samuels

alleges was effectively a demotion. Id. ¶ 14. Samuels filed an informal charge of disability

discrimination with an Equal Employment Opportunity (“EEO”) Counselor shortly thereafter.

Id. ¶ 18. Samuels also filed a formal charge with the DHS EEO office in September, which was

accepted on in November 2021. Id. ¶¶ 19-20.

                                   II.     LEGAL STANDARD

        A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of the complaint.

Fed. R. Civ. P. 12(b)(6). A complaint must include “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In evaluating a Rule 12(b)(6) motion, the court determines whether there is “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.


                                              Page 2 of 6
Iqbal, 556 U.S. 662, 675, 678 (2009). Although a complaint does not need “detailed factual

allegations” to survive a Rule 12(b)(6) motion, a plaintiff is required to provide more than “mere

conclusory statements,” Iqbal, 556 U.S. at 678, and a “formulaic recitation of a cause of action’s

elements,” Twombly, 550 U.S. at 555. The factual allegations “must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555 (citation omitted).

                                       III.      ANALYSIS

       Section 501 of the Rehabilitation Act prohibits federal agencies from engaging in

employment discrimination against disabled individuals. 29 U.S.C. § 791(f). The Rehabilitation

Act relies on similar standards as the Americans with Disabilities Act of 1990 (“ADA”). Taylor

v. Rice, 451 F.3d 898, 905 (D.C. Cir. 2006). Under the ADA, an individual with a disability: (1)

“has a physical or mental impairment which substantially limits one or more . . . major life

activities,” (2) “has a record of such an impairment,” or (3) is “regarded as having such an

impairment.” 42 U.S.C. § 12102(1); 29 U.S.C. § 705(20)(B); 29 C.F.R. § 1630.2(g).

       A plaintiff alleging discrimination under the “regarded as” prong must establish that they

have been “subjected to [discrimination] because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a major life activity.”

42 U.S.C. § 12102(3)(A). Samuels claims that his DHS supervisor regarded him as having a

disability and demoted him because of it. See Am. Compl. ¶¶ 24-25. Even construing the

Complaint in favor of Samuels, the allegations do not plausibly support that inference.

       Samuels alleges only one fact to support the inference that Glaze regarded him as having

a disability: that she told him to use his “Human Capital Brain” during a meeting. Am. Compl.

¶ 12. Even assuming that Glaze meant the comment as an insult, however, it does not on its face

suggest a perception of disability. The remark could easily be construed as telling Samuels—

however rudely—to pay attention and concentrate on answering Glaze’s question about a Human
                                              Page 3 of 6
Capital-related email that he had sent. Id.; see Twombly, 550 U.S. at 567 (noting an “obvious

alternative explanation” that undermined the plausibility of a claim). An isolated, ambiguous

comment like Glaze’s cannot alone bear the weight of Samuel’s legal theory. See Douglas v.

D.C. Hous. Auth., 981 F. Supp. 2d 78, 88 (D.D.C. 2013) (concluding that a supervisor asking

whether the plaintiff had recently seen a mental health professional because a medical condition

might be triggering the plaintiff’s conduct was insufficient to establish that the supervisor

regarded the plaintiff as having a disability).

       The Complaint is devoid of any other alleged comments, actions, or patterns that would

suggest that Samuels was perceived to have had a mental impairment. In Ingram v. D.C. Child

& Family Services Agency, for example, the plaintiff alleged that her employer not only told her

that she was “acting paranoid,” but also made it “appear to others in the organization that [she]

was no longer able to make sound clinical decisions due to her anxiety,” mocked her to upper

management, and accused her of harassing her colleagues. 394 F. Supp. 3d 119, 127 (D.D.C.

2019. No such allegations are present here. Samuels does allege that he told his colleague

Antognoli about his family history of Alzheimer’s Disease, but he only disclosed that

information after his contentious meeting with Glaze. Am. Compl. ¶ 13. In fact, there is no

indication that Glaze ever knew of Samuels’s family history of Alzheimer’s. As a result, this

allegation does not lend any support to the notion that Glaze regarded Samuels has having a

mental impairment.

       The deficient allegations of Samuels’s perceived mental impairment alone warrant

dismissal, but the court also notes the dubious causal connection between those allegations and

his alleged demotion. Here, too, the Complaint fails to allege anything to indicate that Samuels’s

reassignment was based on his perceived disability, except perhaps the demotion’s temporal



                                             Page 4 of 6
proximity to Glaze’s “Human Capital Brain” comment. But as discussed above, that comment

alone does not indicate perceived disability. Moreover, the Complaint alleges other facts that

would explain nondiscriminatory reasons for his demotion. Samuels’s May 2021 performance

review found that his “technical competencies” as well as his “emotional intelligence and critical

thinking” were unsatisfactory. Am. Compl. ¶ 11. See Lewis v. Exelon Corp., No. 21-CV-3299,

2022 WL 1556329, at *2 (D.D.C. May 17, 2022) (concluding that because plaintiff took medical

leave for his asthma multiple times, was criticized for his work performance, and failed to

“explicitly” claim that his employer knew of his alleged disability, the facts did not support a

causal inference that the plaintiff was terminated due to his disability); Sledge v. D.C., 63 F.

Supp. 3d 1, 17 (D.D.C. 2014) (determining that plaintiff’s absences, lack of knowledge about his

assignments, and failure to complete tasks assigned to him constituted “legitimate, non-

discriminatory reason[s]” for his demotion).

       In short, Samuels fails to allege sufficient facts to make a plausible claim that he was

demoted because he was perceived to have a mental impairment. Iqbal, 556 U.S. at 675, 678.

However, it is conceivable that he could allege additional facts that would render his claim

plausible. “A dismissal with prejudice is warranted only when a trial court determines that the

allegation of other facts consistent with the challenged pleading could not possibly cure the

deficiency.” Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (emphasis in original)

(internal quotation marks omitted); see, e.g., Golden v. Mgmt. & Training Corp., 266 F. Supp. 3d

277, 282 (D.D.C. 2017) (dismissing the complaint without prejudice and granting the plaintiff

leave to amend the complaint because he had “not alleged any facts that might support an

inference” of Age Discrimination in Employment Act of 1967 violations). As a result, the court

will dismiss the complaint without prejudice.



                                            Page 5 of 6
                                 IV.    CONCLUSION

      For these reasons, the court will GRANT Defendant’s Motion to Dismiss, ECF No. 10,

and DISMISS Plaintiff’s Amended Complaint, ECF No. 7, without prejudice.



Date: November 30, 2022

                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                       Page 6 of 6